Citation Nr: 1019076	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-29 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to 
February 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.

The Board notes that the Veteran was previously represented 
by an attorney, but he revoked the power of attorney in 
September 2009.  The Veteran was notified in a letter dated 
September 2009 and has not appointed a new representative.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social 
impairment with deficiencies in most areas.  Totally 
incapacitating symptoms have not been demonstrated.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 70 percent, but no higher, rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, including notice with respect to the disability-
rating and effective date elements of his claim, by letters 
mailed in September 2006, prior to the initial adjudication 
of the claim.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
The Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

The Veteran was originally granted service connection for 
PTSD in a January 2008 rating decision.  A 10 percent 
disability rating was assigned at that time, effective 
September 1, 2006.  The RO then increased the disability 
rating to 50 percent, also effective September 1, 2006.  The 
Veteran appealed, contending that the severity of his 
symptoms stemming from his PTSD warrants a higher rating.

The record contains a number of private hospital reports 
discussing the Veteran's psychiatric symptomatology.  Records 
from the McKennan Hospital in February 2007 note that the 
Veteran was struggling with symptoms of PTSD and depression, 
and had recently been arrested for spousal assault.  The 
Veteran reported symptoms of low energy and concentration, 
suicidal thoughts, anxiety in crowds, nightmares, difficulty 
sleeping, and trust issues.  He indicated that he did not 
experience homicidal ideation, auditory or visual 
hallucination, or delusions.  Upon examination, the examiner 
noted that the Veteran had appropriate grooming and hygiene, 
as well as good eye contact.  There was no psychomotor 
agitation, obsessions or compulsions, or evidence of mania.  
The examiner described the Veteran as oriented to time, place 
and person, with memory intact and fair attention and 
concentration.  Insight and judgment were described as fair 
to poor.  Diagnoses of major depressive disorder, generalized 
anxiety disorder, and PTSD were assigned.  A Global 
Assessment of Functioning (GAF) score of 35 was also assigned 
at that time.

The Veteran was also seen in May 2007 at the South Dakota 
Human Service for a drug overdose of home medications.  A 
mental status examination revealed that the Veteran was fully 
alert and oriented, and his memory and cognition were fully 
intact.  The Veteran did endorse symptoms of suicidal 
ideation and recurring nightmares.  A diagnosis of depression 
not otherwise specified and generalized anxiety disorder was 
assigned.  A GAF score of 35 was assigned, but the examiner 
opined the Veteran's highest estimated GAF for the past year 
would be 50.  These records show a later GAF score of 50.

A statement from the Veteran's psychologist at the Vet Center 
from October 2007 indicates that the Veteran was seen for 
individual and marital counseling. The psychologist indicated 
that he worked with the Veteran on emotional processing and 
anti-depression management.  He indicated that the Veteran's 
past history as a victim of sexual assault during service had 
affected his ability to have physical and emotional intimacy 
in relationships.

In December 2007, the Veteran was afforded a VA examination 
to determine the severity of the symptoms associated with his 
PTSD.  The Veteran's subjective complaints included 
nightmares, avoidance of people, startle response, panic 
attacks in response to encountering people who look like his 
former attackers, some anxiety, suicidal thoughts, and 
feelings of guilt and shame.  He denied obsessive-compulsive 
traits, and indicated that he did not feel absolutely 
detached from others.  With respect to activities, the 
Veteran noted that he played video games, wrote, studied 
psychology, and went to the movies with his wife and 
children.  He described good concentration, particular with 
respect to his studies in psychology at the University of 
Sioux Falls.  With respect to past relationships, the Veteran 
reported that he had been married three times.

Upon examination, the examiner noted that the Veteran had 
good eye contact and his speech was coherent.  He was 
oriented to time, person, and place.  The Veteran admitted to 
obsessive thoughts, some paranoia, and some suicidal 
thoughts, but no compulsive behaviors.  The examiner 
described the Veteran's attention as good and concentration 
as fair.  A diagnosis of PTSD with mild signs and symptoms of 
depression, not otherwise specified, dysthymia, and anxiety 
disorder, not otherwise specified, was assigned.  The 
examiner also noted a GAF score of 75.  He indicated that the 
Veteran was doing well with school and was functioning well 
in most other areas of his life.

VA outpatient treatment records also discuss the Veteran's 
symptomatology and treatment with respect to his PTSD and 
psychiatric disabilities.  In March 2006, a GAF score of 47 
was noted.  The Veteran's insight and judgment were described 
as poor, while attention and concentration were deemed fair.  
In April 2006, the Veteran admitted to depression, and 
expressed his belief that it was interfering with his ability 
to work.  In June 2007, it was noted that the Veteran had 
attempted suicide and was involved in an altercation with his 
wife where he threw a plant stand against the wall.  He 
reported that the cops were called in for this incident as he 
was charged with assault.  It was noted that the Veteran's 
affect was somewhat anxious, but his thought process was 
coherent and logical.  He denied experiencing hallucinations, 
delusions or paranoia.  In March 2008, it was indicated that 
the Veteran had gotten into an argument with his wife in 
January and threatened to kill her.  During the argument, he 
threw items across the room and at her feet.  At that time, 
he reported a low mood, anxiety, irritability, and poor 
appetite.  Upon examination, the examiner found the Veteran's 
mood to be down, and affect constricted.  A GAF score of 40 
was assigned.

In various statements, the Veteran has expressed the 
difficulties he has experienced stemming from the traumatic 
assaults he suffered in service.  He has described symptoms 
of severe depression, mistrust of others, panic, anxiety, 
lack of motivation, relationship troubles, and difficulty 
sleeping.  He also has discussed the incidents of suicide 
attempts and his arrests for assaulting his wife.  Statements 
from the Veteran's wife and other family members indicate 
their belief that the Veteran's past experiences with abuse 
have interfered with his current relationships.  They noted 
witnessing the Veteran's symptoms of sleep difficulties, 
exaggerated startle response, mistrust, anger, and difficulty 
socializing.

At this point, the Board notes the Court has held that VA 
regulations require that unless the symptoms and/or degree of 
impairment due to a Veteran's service-connected psychiatric 
disability, here PTSD, can be distinguished from any other 
diagnosed psychiatric disorders, such as major depressive 
disorder, VA must consider all psychiatric symptoms in the 
adjudication of the claim. Mittleider v. West, 11 Vet. App. 
181 (1998).  As none of the medical evidence of record 
separates the symptoms attributable solely to the Veteran's 
PTSD, the Board will resolve reasonable doubt in the 
Veteran's favor and presume that all psychiatric 
symptomatology demonstrated up to this point is associated 
with the service-connected PTSD.

After careful consideration, the Board has determined that 
the impairment from the Veteran's PTSD more nearly 
approximates the deficiencies in most areas required for a 70 
percent rating than the reduced reliability and productivity 
contemplated by the assigned rating of 50 percent.  The 
medical evidence of record demonstrates that the Veteran 
experiences severe social impairment with difficulty in 
maintaining most relationships, including with his own 
family.  The record reflects that the Veteran has been 
through two failed marriages, and that his current marriage 
is tumultuous.  Statements from family members and others, as 
well as VA outpatient treatment records and private medical 
records, also confirm that the Veteran experiences symptoms 
of anger, violent behavior, occasional suicidal ideation, 
irritability, impaired impulse control, difficulties with 
trusting others and with intimacy, and disturbed sleep and 
nightmares.  Moreover, the Veteran's arrests for assault and 
hospitalizations for suicide attempts on more the one 
occasion emphasizes the severity of his PTSD symptomatology.

The Board acknowledges that the medical evidence of record 
does not reflect that the Veteran experiences all of the 
symptoms associated with a 70 percent rating.  Specifically, 
the record does not show that he experiences obsessional 
rituals which interfere with routine living, irrelevant, 
illogical or obscure speech, or near-continuous panic 
attacks.  However, the Court has held that the symptoms 
enumerated under the schedule for rating mental disorders are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the evidence satisfactorily supports the assignment 
of a 70 percent rating, it does not show that the impairment 
from the Veteran's PTSD more nearly approximates the total 
impairment required for a 100 percent rating.  There is no 
evidence of gross impairment of thought processes, persistent 
delusions or hallucinations, disorientation to time or place, 
or of any of the other symptoms associated with a 100 percent 
rating.  With respect to the Veteran's PTSD and his ability 
to work, the Board notes that the Veteran is currently a 
student and is not working.  During his December 2007 VA 
examination, he indicated that his studies were going well.  
Moreover, though his treating physicians have noted social 
and occupational problems, there is no suggestion of total 
impairment either socially or occupationally.  

As noted above, the Veteran has been assigned GAF scores 
ranging from as high as 75 to as low as 35.  The majority of 
the other scores assigned were in the 40 range.  The GAF 
score is based on a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed.), p.32.  A score of 80 to 71 is assigned 
where symptoms are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  A score of 51 to 60 is 
assigned where there are moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The GAF scores do not correlate to 
any specific rating.  

The Board notes that while the assigned GAF scores have 
varied significantly, the majority reflect serious 
symptomatology.  This is consistent with the Board's decision 
to assign a 70 percent rating.  While a score of 75 was 
assigned on one occasion, the Board is of the opinion that 
this score, reflecting mild symptomatology, is was for a 
brief period, surrounded by worse scores, and does not 
accurately reflect the severity of the Veteran's PTSD, given 
that he has not been assigned a score over 50 on any other 
occasion.

Thus, for all the foregoing reasons, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for an initial 70 percent, but no higher, 
schedular rating for PTSD has been met.  While the Board has 
applied the benefit-of-the-doubt doctrine in determining that 
the criteria for an initial 70 percent schedular rating have 
been met, the Board finds that the preponderance of the 
evidence is against the assignment of any higher rating.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 70 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

The Board having determined that the Veteran's PTSD warrants 
a disability rating of 70 percent, but not higher, throughout 
the initial rating period, the benefit sought on appeal is 
granted to this extent and subject to the criteria governing 
the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


